 

Exhibit 10.1

Coupa Software Incorporated

Compensation Program for Non-Employee Directors

(Last Revised: August 23, 2018)

A.

Cash Compensation

 

1.

Non-employee directors (“Outside Directors”) will receive the following cash
retainers, paid quarterly in arrears, for their service on the Board of
Directors (the “Board”) and its committees:

Board service

$30,000

plus (as applicable):

 

Lead Director

$16,000

Audit Committee Chair

$25,000

Other Audit Committee Member

$10,000

Compensation Committee Chair

$15,000

Other Compensation Committee Member

$5,000

Nominating/Governance Committee Chair

$7,500

Other Nominating/Governance Committee Member

$4,000

 

 

2.

The reasonable expenses incurred by directors in connection with attendance at
meetings of the Board and its committees will be reimbursed upon submission of
appropriate documentation.

B.

Equity Compensation

 

1.

Annual Equity Award:  Upon the conclusion of each regular annual meeting of the
Company’s stockholders, each Outside Director who continues to serve as a member
of the Board thereafter (including a director elected or appointed at such
meeting) will automatically be granted restricted stock units (“RSUs”) under the
Company’s 2016 Equity Incentive Plan (the “Plan”) with a target value of
$175,000.   Subject to the Outside Director’s continuing service, each such RSU
award will vest in full on the earlier of the one-year anniversary of the date
of grant or the date of the regular annual meeting of the Company’s stockholders
held in the year following the date of grant.

 

2.

Pro-Rated Annual Equity Award:  On the date an Outside Director is first elected
or appointed to the Board, the Outside Director will automatically be granted a
pro-rated annual equity award consisting of RSUs under the Plan.  Such pro-rated
annual equity award will have a target value equal to (i) $175,000, multiplied
by (ii) a fraction, the numerator of which is the number of whole months
remaining until the one-year anniversary of the most recent regular annual
meeting of stockholders and the denominator of which is 12.  Subject to the
Outside Director’s continuing service, each such RSU award will vest in full on
the earlier

 

GDSVF&H\2491353.2

--------------------------------------------------------------------------------

 

 

of the one-year anniversary of the date of grant or on the date of the regular
annual meeting of the Company’s stockholders following the date of grant.  For
avoidance of doubt, an Outside Director who is first elected or appointed to the
Board on the date of a regular annual meeting of stockholders will receive the
full annual equity award described in section 1 above, without any pro-ration.

C.

General

 

1.

The number of RSUs subject to each automatic equity award will be determined by
dividing the target equity value allocated to such RSUs by the average closing
price of the Company’s Common Stock as reported on Nasdaq over the thirty
trading day period ending on the date of grant, rounded down to the nearest
whole share.

 

2.

Each RSU will be settled by issuing one share of the Company’s common stock upon
vesting, unless a deferral program is implemented.

 

3.

All automatic equity awards will fully vest upon the occurrence of a Change in
Control (as defined in the Plan) before the Outside Director’s service
terminates.

 

4.

All equity awards will be subject to the forms of RSU agreement adopted by the
Board for use under the Plan consistent with the foregoing.  

2